DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 11/16/2020. Claims 1-3 and 5-26 are pending. Claims 1-2, 10, 17, 19 are currently amended. Claims 22-26 are newly added. Claim 4 has been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 2-16 and 18 for informalities is withdrawn in view of pgs. 8-9 of Applicant’s Remarks.


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/23/2021 was filed after the mailing date of the Non-Final Rejection on 08/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-3 and 5-26 have been considered but are moot in view of the new ground of rejection presented below.

Claim Rejections - 35 USC § 103
6.	Claims 23-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wani et al. (US 2011/0039064 A1).
As to independent claim 23, Wani teaches a method for preparing a conductive composite comprising layering a conductive paste onto a surface of a first polymer (see para. 0129: electrically conductive additive filled polymer (i.e. a paste) may be applied via known coating techniques, in some embodiments without an adhesive [implies that  embodiments do include an adhesive, i.e. “paste”]; para. 0155: one or more electrically conductive coatings may be laminated to a substrate such as a polymeric film; para. 0159 & FIG. 1), wherein the conductive paste comprises (a) a conductor selected from metals and metal alloys having a low melting temperature (see para. 0103: electrically conductive additives include low melting point metals such as bismuth and gallium) and (b) a compatibilizing agent (see para. 0061-0068: dispersion stabilizing agents may be used as a dispersant, a surfactant for frothing the dispersion or may serve both purposes; para. 0077-0088: frothing surfactants and other additives). Wani teaches that dispersants are selected by one of ordinary skill in the art based on the nature of the thermoplastic resin (see para. 0068), thus such additives correspond to “compatibilizing agents” in claim 23. See MPEP 2111 regarding “broadest reasonable interpretation”.
As to claim 24, Wani teaches a method according to claim 23, further comprising a layer of [a second] polymer over the conductive paste (see Wani claim 13: applying at least one electrically conductive layer to a substrate). There are multiple embodiments in Wani that suggest this feature. For example: a first polymer layer is a “substrate” film, a conductive paste layer is coated on the substrate, then apply a second polymer/ 
As to independent claim 25, Wani teaches a conductive composite comprising a first polymer layer and a continuous paste layer supported by the polymer layer (see para. 0129: electrically conductive additive filled polymer (i.e. a paste) may be applied via known coating techniques; para. 0155: one or more electrically conductive coatings may be laminated to a substrate such as a polymeric film; para. 0159 & FIG. 1), wherein the continuous paste layer comprises (a) a conductor selected from metals and metal alloys having a low melting temperature  (see para. 0103) and (b) a compatibilizing agent (see para. 0061-0068: dispersion stabilizing agents may be used as a dispersant, a surfactant for frothing the dispersion or may serve both purposes; para. 0077-0088: frothing surfactants and other additives). Wani teaches that dispersants are selected by one of ordinary skill in the art based on the nature of the thermoplastic resin (see para. 0068), thus such additives correspond to “compatibilizing agents” in claim 25. See MPEP 2111 regarding “broadest reasonable interpretation”.
As to claim 26, Wani teaches a conductive composite according to claim 25, further comprising a layer of a second polymer over the continuous paste layer (see Wani claim 13: applying at least one electrically conductive layer to a substrate). There are multiple embodiments in Wani that suggest this feature. For example: a first polymer layer is a “substrate” film, a conductive paste layer is coated on the substrate, then apply a second polymer/ conductive layer (see para. 0126: substrates may be formed continuous film of the conductive dispersion to achieve the desired conductivity). It is noted that claim 26 does not exclude a polymer from being included within the conductive paste. 
Further as to independent claims 23 and 25, Wani does not explicitly say that the low melting point of the metal additives is a “melting temperature below about 60°C”. However, the disclosed thermally conductive metal fillers would inherently exhibit the claimed melting point below 60°C in view of the substantially identical composition (see para. 103: low melting point metals such as bismuth and gallium).
Alternatively, in support of obviousness, a person having ordinary skill in the art would reasonably expect the conductor in Wani para. 0103 to have the claimed melting temperature because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established."
Wani teaches all of the limitations of instant claims 23-26, thereby Wani anticipates these claims. In the event that Wani’s disclosure presented above is insufficient to anticipate these claims, it would have nonetheless have been obvious to the skilled artisan to arrive at the claimed method and conductive composite, as the reference teaches each of the claimed method steps/ingredients within the claimed proportions for the same utility.
Claim Rejections - 35 USC § 103
7.	Claims 1-3, 5-9, 11, 14-22 are rejected under 35 U.S.C. 103 as unpatentable over Ahn et al. (US 2007/0246245 A1), in view of Wani et al. (US 2011/0039064 A1).
	As to independent claim 1, Ahn teaches a conductive composite (see para. 0017, 0021, 0025) comprising: (a) a polymer (see para. 0026); (b) a conductor selected from metals and metal alloys having a low melting temperature (see para. 0066: thermally conductive filler (iii) can be a metal filler having a low melting point, are typically eutectic alloys, non-eutectic alloys or pure metals); and (c) a compatibilizing agent (see para. 0057-0060: electrically conductive fillers may be coated with lubricant to prevent the powder from forming large agglomerates).
Ahn does not explicitly say that the low melting point of the metal fillers is a “melting temperature below about 60°C”, as recited in claim 1. However, the disclosed thermally conductive metal fillers would necessarily possess the claimed melting point below 60°C in view of the substantially identical composition (for example, metal alloys of Ga or Bi, which are embodiments set forth in the present spec. at para. [0058]).  
Alternatively, a person having ordinary skill in the art would reasonably expect the conductor in Ahn (i.e. thermally conductive filler in para. 0065-0066) to have the claimed melting temperature because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. "Where the claimed and prior art products are identical or prima facie case of obviousness has been established."
Further as to claim 1, Ahn fails to disclose that the compatibilizing agent is selected from the group consisting of fatty alcohol ethoxylates, alkylphenol ethoxylates, ethoxylated amines, fatty acid amides, polyoxyethylene-polyoxypropylene copolymers, alkyl polyglucosides, fatty amine oxides, sulfoxides, organophosphine oxides and mixtures thereof, as required by the current amendment.
However, as to claim 1, Wani, in analogous art of electrically conductive articles including thermoplastic resin and low melting point metals (see para. 0017, 0103, 0123), teaches frothing surfactants to promote the formation of a stable dispersion and to aid in frothing (corresponds to “compatibilizing agent”), for example ethoxylated amines, alkylphenol ethoxylates, and fatty acid amides (see para. 0077-0082).
Therefore, in view of the teaching of Wani, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive composite taught by Ahn by incorporating the compatibilizing agents taught by Wani to arrive at the claimed invention because Ahn suggests that optional components for the compositions include foam stabilizers and surfactants (see Ahn para. 0081). Wani teaches surfactants as dispersion stabilizing agents, including the claim recited compounds (see Wani para. 0066, 0080). Wani also says that one of ordinary skill in the art will recognize that the dispersants used to create a relatively stable aqueous dispersion may vary depending on the nature of the thermoplastic resin employed (see Wani para. 0061-0062, 0068). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed compatibilizing agents for the claimed 
	As to claim 2, modified Ahn teaches the conductive composite according to claim 1, wherein the compatibilizing agent further comprises an ionic amphiphilic compound, metallic nanoparticles or a mixture thereof (see para. 0057-0062: metal filler particles can be powder or flakes having an average particle size of 0.005-20 µm, equivalent to 5-20,000 nanometers).
	As to claim 3, modified Ahn teaches the conductive composite according to claim 2, wherein the metallic nanoparticles have a size less than 100 nm in any linear dimension and comprise copper, nickel, stainless steel, tin, titanium, tungsten, mixtures thereof and alloys thereof (see para. 0057: nickel, copper, steel; para. 0062: nanoparticulate fillers). If the anticipation rejection of claim 3 is not persuasive, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims (5 to 100nm falls within the range in para. 0057) because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
As to claims 5-6, modified Ahn teaches the conductive composite according to claim 1, wherein the polymer comprises a thermoset or thermoplastic polymer (see para. 0026-0030, 0049-0050). -- As to claim 6, modified Ahn teaches the conductive composite according to claim 1, wherein the conductor is an alloy comprising at least 
As to claims 7-9, modified Ahn teaches the conductive composite according to claim 1, further comprising a thickening agent (see para. 0081: optional components include polymers capable of toughening or modifying viscosity or rheology modifiers); wherein the thickening agent is an organic thickening agent or an inorganic thickening agent (see para. 0081). The selection of a particular thickening agent is well within the purview of a skilled artisan and is not a novel or nonobvious claim feature.
As to claim 11, modified Ahn teaches the conductive composite according to claim 1, wherein the conductive composite comprises from about 0.1-50% by volume of the conductor (see para. 0062: preferably 15-50 percent by volume of nanoparticulate fillers, gives it significant electrical conductivity). 
As to claims 14-15, Ahn and Wani teach the conductive composite according to claim 1, but are silent on the claim recited properties (uniform dispersion, bulk conductivity, elongation, tensile strength). However, the disclosed conductive composite would exhibit the claimed properties in view of the substantially identical composition taught by the prior art (in this case, the disclosed polymer, conductor and compatibilizing agent), i.e. the conductive composite would necessarily possess the claimed properties. See MPEP 2112.01.
As to claim 16, modified Ahn teaches the conductive composite according to claim 1, further comprising an additive that increases thermal oxidative stability (see para. 0073: components (ii) & (iv) achieve storage stability in the presence of oxygen).
As to independent claim 17, Ahn teaches a composition comprising a metal or metal alloy having a low melting temperature (see para. 0066: thermally conductive filler (iii) can be a metal filler having a low melting point, are typically eutectic alloys, non-eutectic alloys or pure metals) and a compatibilizing agent (see para. 0057-0060: electrically conductive fillers, may be coated with lubricant to prevent the powder from forming large agglomerates, one means of “compatibilizing”; see para. 0075: for improved compatibility, include an amine reactive compound).
Ahn does not explicitly say that the low melting point of the metal fillers is a “melting temperature below about 60°C”, as recited in claim 17. However, the disclosed thermally conductive metal fillers would possess the claimed melting point below 60°C in view of the substantially identical composition (for example, metal alloys of Ga or Bi, which are embodiments set forth in the present spec. at para. [0058]). Alternatively, a person having ordinary skill in the art would reasonably expect the conductor in Ahn (i.e. thermally conductive filler in para. 0065-0066) to have the claimed melting temperature because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established."
Further as to claim 17, Ahn fails to disclose that the compatibilizing agent is selected from the group consisting of fatty alcohol ethoxylates, alkylphenol ethoxylates, ethoxylated amines, fatty acid amides, polyoxyethylene-polyoxypropylene copolymers, 
However, as to claim 17, Wani, in analogous art of electrically conductive articles including thermoplastic resin and low melting point metals (see para. 0017, 0103, 0123), teaches frothing surfactants to promote the formation of a stable dispersion and to aid in frothing (corresponds to “compatibilizing agent”), for example ethoxylated amines, alkylphenol ethoxylates, and fatty acid amides (see para. 0077-0082).
Therefore, in view of the teaching of Wani, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of claim 17 taught by Ahn by incorporating the compatibilizing agents taught by Wani to arrive at the claimed invention because Ahn suggests that optional components for the compositions include foam stabilizers and surfactants (see Ahn para. 0081). Wani teaches surfactants as dispersion stabilizing agents, including the claim recited compounds (see Wani para. 0066, 0080). Wani also says that one of ordinary skill in the art will recognize that the dispersants used to create a relatively stable aqueous dispersion may vary depending on the nature of the thermoplastic resin employed (see Wani para. 0061-0062, 0068). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed compatibilizing agents for the composition with a reasonable expectation of success for forming a stable dispersion that is coated on a substrate to form electrically conductive coatings/layers (see Wani para. 0079, 0127-0136), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
Ahn teaches the composition according to claim 17, wherein the composition further comprises an inorganic thickening agent or an organic thickening agent (see para. 0081: optional components include polymers capable of toughening or modifying viscosity or rheology modifiers). It is noted that the selection of a particular thickening agent is well within the purview of a skilled artisan and is not a novel or nonobvious claim feature.
As to independent claim 19, Ahn teaches a method for preparing a conductive composite comprising: combining a mixture of monomers or a polymer composition with (a) a conductor selected from metals and metal alloys having a low melting temperature and (see para. 0066: thermally conductive filler (iii) can be a metal filler having a low melting point, are typically eutectic alloys, non-eutectic alloys or pure metals) and (b) a compatibilizing agent (see Ahn claim 24: a method for preparing a conductive curable composition comprising combining and mixing ingredients).
Ahn does not explicitly say that the low melting point of the metal fillers is a “melting temperature below about 60°C”, as recited in claim 19. However, the disclosed thermally conductive metal fillers would exhibit the claimed melting point below 60°C in view of the substantially identical composition (for example, metal alloys of Ga or Bi, which are embodiments set forth in the present spec. at para. [0058]). Alternatively, a person having ordinary skill in the art would reasonably expect the conductor (i.e. thermally conductive filler in para. 0065-0066) to have the claimed melting temperature because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. 
Further as to claim 19, Ahn fails to disclose that the compatibilizing agent is selected from the group consisting of fatty alcohol ethoxylates, alkylphenol ethoxylates, ethoxylated amines, fatty acid amides, polyoxyethylene-polyoxypropylene copolymers, alkyl polyglucosides, fatty amine oxides, sulfoxides, organophosphine oxides and mixtures thereof, as required by the current amendment.
However, as to claim 19, Wani, in analogous art of electrically conductive articles including thermoplastic resin and low melting point metals (see para. 0017, 0103, 0123),  teaches frothing surfactants to promote the formation of a stable dispersion and to aid in frothing (corresponds to “compatibilizing agent”), for example ethoxylated amines, alkylphenol ethoxylates, and fatty acid amides (see para. 0077-0082).
Therefore, in view of the teaching of Wani, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of claim 19 taught by Ahn by incorporating the compatibilizing agents taught by Wani to arrive at the claimed invention because Ahn suggests that optional components for the compositions include foam stabilizers and surfactants (see Ahn para. 0081). Wani teaches surfactants as dispersion stabilizing agents, including the claim recited compounds (see Wani para. 0066, 0080). Wani also says that one of ordinary skill in the art will recognize that the dispersants used to create a relatively stable aqueous dispersion may vary depending on the nature of the thermoplastic resin employed (see Wani para. 0061-0062, 0068). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed compatibilizing agents in the method 
As to claim 20, modified Ahn teaches a substrate carrying a layer of the conductive composite according to claim 1 (see para. 0091).
As to claim 21, modified Ahn teaches a method for preparing a substrate carrying a layer of a conductive composite, comprising heating the conductive composite of claim 1 and applying it to a substrate (see para. 0092-0093).
As to independent claim 22, Ahn teaches a conductive composite (see para. 0017, 0021, 0025) comprising: (a) a polymer (see para. 0026); (b) a conductor selected from metals and metal alloys having a low melting temperature (see para. 0066: thermally conductive filler (iii) can be a metal filler having a low melting point, are typically eutectic alloys, non-eutectic alloys or pure metals).
Ahn does not explicitly say that the low melting point of the metal fillers is a “melting temperature below about 60°C”, as recited in claim 22. However, the disclosed thermally conductive metal fillers would possess the claimed melting point below 60°C in view of the substantially identical composition (for example, metal alloys of Ga or Bi, which are embodiments set forth in the present specification at para. [0058]).
Alternatively, a person having ordinary skill in the art would reasonably expect the conductor in Ahn (i.e. thermally conductive filler in para. 0065-0066) to have the claimed melting temperature because it has been held that "products of identical composition cannot have mutually exclusive properties." Therefore, if the prior art 
Further as to claim 22, Ahn fails to disclose that the composite comprises (c) a nonionic amphiphilic compound selected from the group consisting of fatty alcohol ethoxylates, alkylphenol ethoxylates, ethoxylated amines, fatty acid amides, polyoxyethylene-polyoxypropylene copolymers, alkyl polyglucosides, fatty amine oxides, sulfoxides, organophosphine oxides and mixtures thereof.
However, as to claim 22, Wani, in analogous art of electrically conductive articles including thermoplastic resin and low melting point metals (see para. 0017, 0103, 0123), teaches frothing surfactants, e.g. nonionic and amphoteric surfactants, to promote the formation of a stable dispersion and to aid in frothing (corresponds to the “nonionic amphiphilic compounds” in claim 22), and examples of surfactants include ethoxylated amines, alkylphenol ethoxylates, fatty acid amides, etc. (see Wani para. 0077-0083).
Therefore, in view of the teaching of Wani, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive composite of claim 22 taught by Ahn by incorporating the nonionic amphiphilic compound(s) taught by Wani to arrive at the claimed invention because Ahn suggests that optional components for the compositions include foam stabilizers and surfactants (see Ahn para. 0081). Wani teaches surfactants as dispersion stabilizing agents, including the claim recited compounds (see Wani para. 0066, 0080). Wani also says that one of ordinary skill in the art will recognize that the dispersants used to create a relatively stable aqueous dispersion may vary depending on the nature of the thermoplastic resin employed (see Wani para. 0061-0062, 0068). Thus, a person of 


8.	Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2007/0246245 A1), in view of Wani (US 2011/0039064 A1), further in view of Gammon et al. (US 2009/0155532 A1).
As to claim 10, Ahn and REF2 teach the conductive composite according to claim 7 as described above, but fails to explicitly disclose that the thickening agent comprises rods, wires, substantially spherical particles, or a mixture thereof, and comprises a metal or metal oxide selected from the group recited in claim 10, wherein the substantially spherical particles have an average size of about 0.1-500 µm.
However, Gammon, in analogous art of conductive composites, teaches dispersing titanium particles throughout a resin material to toughen the layers [corresponds to a thickening agent], and each of the titanium particles may have a diameter of from about 1 to 90 microns (see para. 0014-0015; 1 micron = 1 µm).
Therefore, in view of the teaching of Gammon, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive composite taught by Ahn and Wani by incorporating the 
As to claims 12-13, Ahn and Wani teach the conductive composite according to claim 1 as described above, but fails to explicitly disclose that it is a laminate and that the conductor and compatibilizing agent are substantially uniformly mixed together and form a layer of the laminate. 
However, Gammon teaches that laminates are well known polymer composite structures (see para. 0001, 0015, 0019; claim 8) and uniformly dispersing particles throughout the resin to form a layer of the laminate (see para. 0014, 0023). 
Therefore, in view of the teaching of Gammon, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to prepare laminates as taught by Gammon from the conductive composite taught by Ahn and Wani because Ahn suggests that the composite articles preferably consist of conductive curable compositions and can be applied to multi-layered substrates (see Ahn para. 0091). Thus, a person of ordinary skill in the art would be motivated to select .


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 27, 2021